Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, NY 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Proposed Attorneys for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                     Case No. 21-22063 (RDD)
 LLC,
                                                        NOTICE OF FINAL HEARING
                        Debtor.                          ON FIRST DAY MOTIONS

          PLEASE TAKE NOTICE, that on January 31, 2021, the above-named Debtor filed a

voluntary petition for relief with this Court.

          PLEASE TAKE FURTHER NOTICE, that upon the filing of the petition, the Debtor also

moved for interim and final orders authorizing the [1] continued use of the Debtor’s prepetition

bank accounts and extending its deadline to comply with Bankruptcy Code section 345(b)

(ECF Doc. #6) and [2] continuation of the Debtor’s health reimbursement arrangement program

and the payment of related prepetition obligations and authorizing banks to honor and process

related fund transfer requests (ECF Doc. #7) (together, “First Day Motions”), and a declaration of

the Debtor’s CFO pursuant to Local Bankruptcy Rule 1007-2 (ECF Doc. #2).

          PLEASE TAKE FURTHER NOTICE, that following a hearing held February 2, 2021, the

Court entered interim orders on the First Day Motions, copies of which are being served on you

together with copies of said motions and the declaration.

          PLEASE TAKE FURTHER NOTICE, that pursuant to the interim orders, a final hearing

on the First Day Motions has been scheduled for March 29, 2021, at 10:00 a.m. Pursuant to
General Order M-543, Court Operations under the Exigent Circumstances Created by Covid-19,

the hearing will be conducted telephonically through CourtSolutions. In addition, pursuant to the

interim orders, any objections to entry of orders approving the interim relief set forth therein on a

final basis must be filed with the Court by March 22, 2021, at 5:00 p.m.

       PLEASE TAKE FURTHER NOTICE, that if no objections are timely filed, the Court may

grant the requested relief on a final basis without further notice or hearing.

       PLEASE TAKE FURTHER NOTICE, that copies of all documents filed herein may be

obtained by visiting the Court’s website http://www.nysb.uscourts.gov in accordance with the

procedures and fees set forth therein; or alternatively, without charge on written request from the

Debtor’s undersigned counsel.


Dated: New York, New York                              AMINI LLC
       February 8, 2021
                                                       /s/ Jeffrey Chubak
                                                       Avery Samet
                                                       Jeffrey Chubak
                                                       131 West 35th Street, 12th Floor
                                                       New York, New York 10001
                                                       (212) 490-4700
                                                       asamet@aminillc.com
                                                       jchubak@aminillc.com
                                                       Proposed Attorneys for the Debtor and
                                                       Debtor in Possession
